DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is non-final office action on the merits on patent application 17/083342, attorney docket NAUP3702USA. Application claims foreign priority to Chinese application 202011013769.9, filed 09/24/2020, and applicant is United Microelectronics Corp. 
Claims 1 and 5-13 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant has amended claim 1 to include the limitations from allowed claim 4 and intervening claims 2 and 3 and argues that claim 1 and its dependents are allowable.  
However, an update search revealed Zhang et al. (U.S. 2019/0319095), which reads on the claimed invention as amended.  This action is a second non-final so that the applicant has adequate opportunity to respond to a first rejection of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al. (U.S. 2019/0319095).

As for Claim 1, 
Zhang teaches in figure 14 a semiconductor device, comprising:
a substrate (10);
a first transistor (pFET) disposed on the substrate, wherein the first transistor comprises:
first semiconductor channel layers (14P) stacked in a vertical direction and separated from one another;
and 10a first source/drain (22S, left side) structure and a second source/drain structure (22S right side) disposed at two opposite sides of each of the first semiconductor channel layers in a horizontal direction respectively, wherein the first source/drain structure and the second source/drain structure are connected with the first semiconductor channel layers respectively ([0057]);
15a second transistor (nFET, Left side) disposed on the substrate, wherein the second transistor comprises:
second semiconductor channel layers (14P) disposed above the first semiconductor channel layers, wherein the second semiconductor channel layers are stacked in the vertical direction and separated from one another;
and 20a third source/drain structure (26S, left side) and a fourth source/drain structure (22S right side) disposed at two opposite sides of each of the second semiconductor channel layers in the horizontal direction respectively, wherein the third source/drain structure and the fourth source/drain structure are connected with the second semiconductor channel layers respectively ([0063]);
 25a first contact structure (30) penetrating through the third source/drain structure in the vertical direction, wherein the first source/drain structure is electrically connected with the third source/drain structure via the first contact structure ([0086]), and a part of the first source/drain structure is disposed between the substrate and the first contact structure in the vertical direction (shown in figure 14);
30a dielectric layer (24) disposed between the first source/drain structure and the third 2Appl. No. 17/083,342Reply to Office action of May 10, 2022 source/drain structure in the vertical direction ([0060]), wherein the first contact structure further penetrates through the dielectric layer in the vertical direction;
and a silicon germanium layer (25) disposed between the dielectric layer (24) and the first source/drain structure (22S) in the vertical direction, wherein the first contact structure 5directly contacts the silicon germanium layer ([0086]), and an atomic ratio of germanium in the silicon germanium layer is higher than an atomic ratio of germanium in the first source/drain structure ([0059]).  

15As for As for Claim 5,
Zhang teaches the semiconductor device according to claim 1, and Zhang further teaches:
a second contact structure (36P) disposed on and electrically connected with the second source/drain structure (22S right side);
and a third contact structure (38) disposed on and electrically connected with the fourth 20source/drain structure (26S right side), wherein the second contact structure and the third contact structure are electrically separated from each other by insulation (24’, formed in figure 12), and the fourth source/drain structure overlaps a portion of the second source/drain structure in the vertical direction.  

25Claim 6, 
Zhang teaches the semiconductor device according to claim 1, wherein the first transistor further comprises a first portion of a gate structure (30) encompassing each of the first semiconductor channel layers, and the second transistor further comprises a second portion of the gate structure (30) encompassing each of the second semiconductor channel layers, wherein the first portion of the gate structure is 30directly connected with the second portion of the gate structure (formed as an electrode around both channels in figure 9A) and disposed3Appl. No. 17/083,342 Reply to Office action of May 10, 2022 between the second portion of the gate structure and the substrate in the vertical direction (vertically aligned). 
 
As for claim 11,
Zhang teaches the semiconductor device according to claim 1, and Zhang teaches that the first transistor is a transistor of a first conductivity type, and the second transistor is a transistor of a second conductivity type complementary to the first conductivity 25type.  (nFET and pFET, figure 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chung et al. (U.S. 2022/0037497, filed provisionally 7/31/2020).

As for Claim 7,
Zhang teaches the semiconductor device according to claim 1, but Zhang does not teach that the 5number of the first semiconductor channel layers in the first transistor is different from the number of the second semiconductor channel layers in the second transistor.
However, Chung teaches in figure 96A that the number of channels (208) may be different between the upper and lower transistor.
It would have been obvious to one skilled in the art at the effective filing date of this application use a different number of channels between the upper and lower transistors as taught by Chung in the device of Zhang because the different number of channels can be used to balance the driving currents between the transistors.  Chung [0023]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee et al. (U.S. 2019/01313395).

As for claim 8,
Zhang teaches the semiconductor device according to claim 1, but does teach that a 10material composition of each of the first semiconductor channel layers is different from a material composition of each of the second semiconductor channel layers.  
However, Lee teaches a material composition of each of the first semiconductor channel layers (14p) is different from a material composition of each of the second semiconductor channel layers (15p; 14p is SiGe, 15p is Si. [0040).
It would have been obvious to one skilled in the art at the effective filing date of this application to use the dissimilar channel materials of Lee in the device of Zhang because “The threshold voltage control of nFETs and pFETs with a single work function metal is difficult as both the nFETs and pFETs have a Si channel. There is thus a need to provide vertically stacked dual channel nFETs and pFETs which can provide low threshold voltage and a single work function metal. Lee [0003]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Xie et al. (U.S. 2019/0326286).

As for claim 9,
Zhang teaches the semiconductor device according to claim 1, but does not teach that a thickness of each of the first semiconductor channel layers in the vertical direction 15is different from a thickness of each of the second semiconductor channel layers in the vertical direction.  
However, Xie teaches in claim 1, a thickness of each of the first semiconductor channel layers in the vertical direction is different from a thickness of each of the second semiconductor channel layers in the vertical direction.
It would have been obvious to one skilled in the art at the effective filing date of this application to adjust the channel thickness Zhang as taught by Xie because the thickness adjusts the current driving capacity. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 10,
Zhang teaches the semiconductor device according to claim 1, but Zhang does not teach a width of each of the first semiconductor channel layers is different from a width of each of 20the second semiconductor channel layers.  
However, Xie teaches in claim 1, a width of each of the first semiconductor channel layers is different from a width of each of the second semiconductor channel layers. Xie [0006].
It would have been obvious to one skilled in the art at the effective filing date of this application to adjust the channel thickness Zhang as taught by Xie because changing the thickness reduces undercutting. One skilled in the art would have combined these elements with a reasonable expectation of success.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang.

As for claim 12,
Zhang teaches the semiconductor device according to claim 1, but does not teach that the first transistor is a pull-up transistor in a static random access memory (SRAM) structure, and the second transistor is a pull-down transistor in the SRAM structure. 
However, an SRAM circuit is an intended use of the transistors and merely requires connecting the p-fet and n-fet in a well-known connection scheme. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ando (U.S. 2019/0131184).

As for claim 13,
Zhang teaches the semiconductor device according to claim 1, but Zhang does not teach:
third semiconductor channel layers (14P, lower right transistor) disposed on the substrate (10) and stacked in the vertical direction, wherein the third source/drain structure is disposed between 5one of the second semiconductor channel layers and one of the third semiconductor channel layers in the horizontal direction;
and a fifth source/drain structure disposed on the substrate, wherein the third semiconductor channel layers are disposed between the fifth source/drain structure and the third source/drain structure in the horizontal direction, and the 10third semiconductor channel layers, the fifth source/drain structure, and the third source/drain structure constitutes a portion of a third transistor. 
However, Ando teaches in figures 3 and 10, third semiconductor channel layers (105c, 105d on the left stack) disposed on the substrate and stacked in the vertical direction, wherein the third source/drain structure (142, right side of left stack) is disposed between one of the second semiconductor channel layers and one of the third semiconductor channel layers in the horizontal direction (shown in figure 10);
and a fifth source/drain structure (142, left side of figure) disposed on the substrate, wherein the third semiconductor channel layers are disposed between the fifth source/drain structure and the third source/drain structure in the horizontal direction, and the third semiconductor channel layers, the fifth source/drain structure, and the third source/drain structure constitutes a portion of a third transistor. (left-most pFET).
It would have been obvious to one skilled in the art at the effective filing date of this application add additional transistors horizontally that share a source/drain as taught by Ando because sharing a source drain increases transistor density at a 2nm node. . Ando [0002]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A BODNAR/Primary Examiner, Art Unit 2893